Order filed October 17, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00816-CV
                                   ____________

         ESTATE OF SCOTT GREGORY SUMMERS, DECEASED


                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-0073663

                                    ORDER

      The notice of appeal in this case was filed September 17, 2013. To date, the
filing fee of $175.00 has not been paid. No evidence that appellant, Kathleen
Martorell Mardent, has established indigence has been filed. See Tex. R. App. P.
20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before October 28, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.
PER CURIAM